Citation Nr: 0638615	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-35 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for disability manifested 
by discomfort in the feet and ankles.



REPRESENTATION

Appellant represented by:	James R. Nieset, Attorney at 
Law



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant served in the Army National Guard from October 
1998 to June 2001.  His service included, among other things, 
periods of active duty for training (ACDUTRA) from June 21 to 
October 29, 1999 and from July 1 to 15, 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision by the RO.  Although 
the RO has characterized the appellant's claim as a claim for 
service connection for plantar fasciitis, it appears that 
conditions other than fasciitis may be affecting his feet.  
Further, it appears from the appellant's claim that he is 
seeking service connection for disability manifested by 
discomfort in the feet and ankles, however diagnosed, and 
that he is not limiting his claim to fasciitis.  
Consequently, and for purposes of clarity, the Board has re-
characterized the issue on appeal as set forth on title page.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
appellant when further action is required.


REMAND

The appellant maintains that he injured his feet during his 
initial period of ACDUTRA in 1999.  It appears clear from the 
current record that he has objectively identifiable 
disability of the feet.  However, it not entirely clear what 
the proper diagnoses are.  Plantar fasciitis has been 
diagnosed, but the evidence of record also contains diagnoses 
and clinical assessments that include conditions such as 
plantar tendonitis, pes planus, neuroma, capsulitis, 
tenosynovitis, Haglund's deformity, and possible tarsal 
coalition and metatarsalgia.

Nor is it clear whether a currently identified disability can 
properly be attributed to military service.  When the 
appellant underwent a Fitness for Duty evaluation in December 
2000, it was noted that he had a congenital condition of the 
feet, described as congenital pes plano valgus with 
congenital limitation of range of motion about the rearfoot.  
Possible tarsal coalition was also noted.  Notably, however, 
the appellant's feet were found to be normal when he was 
examined for enlistment in October 1998, and he apparently 
registered no complaints relative to his feet until sometime 
in December 1999, following his initial period of ACDUTRA.  
Further complicating the etiological picture is the fact that 
the appellant clearly was experiencing problems with his feet 
in June 2000, prior to entering his second period of ACDUTRA 
(he was seen by a private podiatrist, Robert A. Arango, 
D.P.M., on June 15, 2000); the fact that the examiner who 
performed the December 2000 Fitness for Duty evaluation 
offered an opinion to the effect that the pre-existing 
(congenital) condition was "aggravated" by activities in 
service, without any clear indication as to whether the 
"aggravation" was in the nature of a temporary flare-up or 
represented a chronic or permanent worsening above and beyond 
the natural progress of the condition; and the fact that the 
appellant was ultimately discharged from service because it 
was determined that the condition affecting his feet rendered 
him physically incapable of reasonably performing his duties.

Because it is not entirely clear which conditions are 
currently affecting the appellant's feet and ankles, and 
which, if any, can be properly attributed to service, the 
Board finds it necessary to have the appellant examined.  A 
remand is therefore required.  38 C.F.R. § 19.9 (2006).

A remand is also required in order to provide the appellant 
additional notice under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  This is necessary because, although the 
RO sent the appellant a VCAA notice letter in April 2002, in 
connection with the present appeal, the letter did not ask 
the appellant to provide any evidence in his possession that 
pertained to his claim, as required under current law.  See 
38 C.F.R. § 3.159(b)(1).  Nor did it advise the appellant of 
the manner in which VA assigns disability ratings and 
effective dates for service-connected conditions, as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the appellant a new VCAA notice 
letter relative to the issue on appeal.  As 
part of the notice, ask the appellant to 
submit any new or additional evidence in his 
possession that pertains to his claim, and 
advise him of the manner in which VA assigns 
disability ratings and effective dates for 
service-connected conditions.  Afford him a 
reasonable opportunity for response, and 
associate any additional evidence received 
with the claims file.

2.  After the foregoing development has been 
completed, arrange to have the appellant 
examined by a podiatrist.  After reviewing 
the claims file, examining the appellant, and 
performing any testing deemed necessary, the 
examiner should offer an opinion as to each 
of the following:

a.  What conditions are currently 
affecting the appellant's feet and/or 
ankles?  Does he have plantar 
fasciitis, plantar tendonitis, pes 
planus, neuroma, capsulitis, 
tenosynovitis, Haglund's deformity, 
tarsal coalition, and/or 
metatarsalgia?  Are any other 
conditions present? 

b.  Is it more likely that not (i.e., 
is it more than 50 percent likely) 
that the appellant had a pre-existing 
condition, or conditions, of his feet 
and/or ankles, congenital or 
otherwise, prior to his enlistment in 
the Army National Guard in October 
1998?  If so, what is the proper 
diagnosis for the pre-existing 
condition(s)?  (In answering these 
questions, the examiner should discuss 
and comment upon the significance, if 
any, of the report of a Fitness for 
Duty evaluation, dated in December 
2000, wherein it was opined that the 
appellant had a congenital condition 
of the feet, described as congenital 
pes plano valgus with congenital 
limitation of range of motion about 
the rearfoot, and the possibility of 
tarsal coalition was noted as well.)

c.  If it is more likely than not that 
the appellant had a pre-exisiting 
condition, or condition(s), of his 
feet and/or ankles prior to his 
enlistment in October 1998, is it at 
least as likely as not (i.e., is it 50 
percent or more probable) that the 
pre-existing condition(s) underwent a 
chronic or permanent (as opposed to a 
transient or temporary) increase in 
severity during service-to include 
during either of his periods of 
ACDUTRA-beyond the natural progress 
of the condition?  While in service, 
did he suffer new, chronic, or 
permanent disability of the feet 
and/or ankles that was superimposed on 
a pre-existing condition?  If so, what 
is the proper diagnosis for these 
conditions?  (In addressing this 
question, the examiner should discuss 
and comment upon the significance, if 
any, of the report of a Fitness for 
Duty evaluation, dated in December 
2000, wherein the examining podiatrist 
offered an opinion to the effect that 
the pre-existing (congenital) 
condition was "aggravated" by 
activities in service.  The examiner 
should also discuss and comment upon 
the significance, if any, of the fact 
that the appellant was ultimately 
discharged from service in June 2001 
because the condition affecting his 
feet rendered him physically incapable 
of reasonably performing his duties.)

d.  In the alternative, if it is at 
least as likely as not (i.e., if it is 
50 percent or more probable) that the 
appellant's feet and ankles were 
normal at the time of his enlistment 
in October 1998, with no pre-existing 
or congenital disabilities present, is 
it at least as likely as not that one 
or more of the currently shown 
disabilities of the appellant's feet 
and/or ankles either had their onset 
in service, to include during his 
first period of ACDUTRA in 1999, or 
underwent a chronic or permanent (as 
opposed to a transient or temporary) 
increase in severity during service-
to include during his second period of 
ACDUTRA in July 2000-beyond the 
natural progress of the condition?  If 
so, what is the proper diagnosis for 
these conditions?

A complete rationale should be provided.

3.  Thereafter, take adjudicatory action on 
the appellant's claim for service connection 
for disability manifested by discomfort in 
the feet and ankles.  If any benefit sought 
remains denied, furnish a supplemental 
statement of the case (SSOC) to the appellant 
and his representative.

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the appellant until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


